IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                         No. 77646-1-I

                             Respondent,      DIVISION ONE
                V.
                                              UNPUBLISHED OPINION
 SETH LAMAR FRIENDLY,

                            Appellant.        FILED: July 1, 2019


       CHUN, J.   —   The State charged Seth Friendly with one count of first degree

assault with a firearm. Because Friendly was over 16 years old and charged with

a serious violent offense, his case was automatically declined to adult court.

After a jury convicted him, the court sentenced Friendly to the low-end of the

standard range (93 months) plus 60 months for the firearm enhancement.

       Friendly appeals, claiming the trial court erred by: (1) not providing him

with a decline hearing before transferring his case to adult court, (2) denying his

motion to dismiss under CrR 8.3(b) for governmental misconduct, (3) violating

ER 404(b) by admitting propensity evidence, and (4) abusing its discretion by

failing to consider his youthfulness when sentencing him. Because the trial court

did not err, we affirm.

                                   BACKGROUND
   A. The Shootings

       Around 10p.m. on June 6,2016, S.L.S. left the apartment of herfriend,

Mario Jimenez. Jimenez belonged to the LAC gang. S.L.S. understood the LAC
 No. 77646-1-1/2


 gang to have a rivalry with the DSM gang.

       As S.L.S. began driving out of the apartment complex, she saw two boys

 running toward her from the opposite side of the street. The boys began

shooting at her car. S.L.S. recognized one of the boys as Friendly because she

had gone to high school with him. Friendly has “DSM” tattooed on his neck.

S.L.S. put her head down and accelerated. After driving away, S.L.S. saw a

police officer, Sergeant Adam Fortney, and flagged him down. S.L.S. told

Sergeant Fortney about the shooting.

       Officer Ryan Hanks received a call to respond to shots fired. When he

arrived at the scene, another officer informed him that they had found five .45

shell casings. The police had also found fresh, blue-colored spray painting on a

nearby electrical box. Because of the color and content of the spray painting, the

police believed it was DSM gang graffiti.

       Five days later, on June 11,2016, police responded to another report of a

shooting outside of Jimenez’s apartment. Police located six shell casings. While

driving to his containment position, Sergeant Joseph Woods saw four individuals

walking. One turned around and saw Sergeant Woods driving toward them. All

four individuals then began to run. Police arrested three of them, including

Friendly, at a nearby golf course. Police separately arrested the fourth individual,

who had a .45 caliber pistol. Subsequent testing of the shell casings determined

that the pistol had fired the rounds from both the June 6 and June 11 shootings.




                                         2
 No. 77646-1-1/3


    B. Trial

          Friendly had turned 16 years old on May 29, 2016. Seventeen days later,

 on June 15, 2016, the State charged him with one count of first degree assault

 while armed with a firearm. The charge related to the June 6 shooting involving

 S.L.S.

          Because Friendly was 16 years old and the State charged him with a

serious violent offense, his case was automatically declined to adult court.

Friendly filed a Motion Objecting to Auto-Declination, but the trial court denied the

motion.

          Shortly before the trial began, Friendly received a forensic report from the

State that the shell casings from the June 6 and June 11 shootings matched

each other and the .45 caliber pistol recovered after the June 11 shooting.

Friendly claimed that because he received the report so late, he did not have

enough time to hire an expert to review the results. The court continued the trial

over Friendly’s objection.

          On June 5, 2017, during motions in limine, Friendly moved to dismiss his

case under CrR 8.3(b). He argued the State’s delay in providing the forensic

report constituted governmental misconduct and prejudiced him by forcing a

choice between his speedy trial right and being prepared for trial. The court

denied his motion. The State then moved to admit evidence of Friendly’s

involvement in both the DSM gang and the June 11 shooting. The court allowed

testimony on both issues.

      The jury convicted Friendly as charged on June 8, 2017. At the


                                           3
 No. 77646-1-114


 sentencing hearing held on October 19, 2017, Friendly presented an expert who

 recommended juvenile detention until his 21st birthday. The expert indicated that

juvenile detention provided Friendly with the best chance at rehabilitation. The

court declined to follow the expert’s recommendation. Instead, it sentenced

Friendly to the low-end of the standard range (93 months) with a 60-month

firearm enhancement, for a total of 153 months.

       Friendly appeals.

                                     ANALYSIS
   A. Automatic Decline

       Friendly first argues the trial court violated his right to due process by

refusing to provide him with a hearing before automatically declining his case to

adult court. In his opening brief, Friendly asks us to reject the Washington

Supreme Court’s 1996 decision in In re Boot, which held that automatic decline is

constitutional. 130 Wash. 2d 553, 570-71, 925 P.2d 964 (1996). Friendly argues

that because of subsequent developments in the United States Supreme Court’s

case law, “Boot stands in tension with current jurisprudence on how youth must

be treated when they are charged with crimes.” Friendly also offers several

policy arguments, including better protection of youth and lower recidivism rates

in the juvenile system.

      After Friendly submitted his opening brief, the Washington Supreme Court

revisited whether automatic decline violates a juvenile’s right to due process.

State v. Watkins, 191 Wash. 2d 530, 423 P.3d 830 (2018). A majority of the Court




                                          4
 No. 77646-1 -115


 reaffirmed its holding that “automatic decline does not violate due process

 because juveniles do not have a constitutional right to be tried in juvenile court.”

Watkins, 191 Wash. 2d at 533.

       In his reply brief, Friendly acknowledges Watkins but asks us to

“reexamine this issue, relying on the arguments made in his opening brief.” App.

Reply at 1. But we are bound by majority opinions of the Supreme Court. See In

re Pers. Restraint of Kiet Hoang Le, 122 Wash. App. 816, 820, 95 P.3d 1254

(2004). Because Friendly provides no legal reason to do otherwise, we adhere

to the holding in Watkins. Accordingly, we determine that automatic decline is

constitutional.

    B. 404(b) Evidence

       Friendly next contends the trial court violated ER 404(b) by admitting

evidence that he had a gang affiliation and that he had been involved in a

second, uncharged shooting. The State argues the court properly admitted the

evidence to show motive, We agree with the State.

       1.     Legal Standards

       We review a trial court’s decision to admit or exclude evidence under ER

404(b) for an abuse of discretion. State v. Arredondo, 188 Wash. 2d 244, 256, 394
P.3d 348 (2017). A trial court abuses its discretion if no other reasonable trial

court would have made the same ruling, or if it based its ruling on untenable

grounds. Arredondo, 188 Wash. 2d at 256.

       Under ER 404(b), courts may not admit evidence of a defendant’s prior

acts to show propensity, but may admit it for certain other purposes:


                                          5
 No. 77646-1-116

                (b) Other Crimes, Wrongs, or Acts. Evidence of other crimes,
        wrongs, or acts is not admissible to prove the character of a person
        in order to show action in conformity therewith. It may, however, be
        admissible for other purposes, such as proof of motive, opportunity,
        intent, preparation, plan, knowledge, identity, or absence of mistake
        or accident.
 Before admitting evidence of a past act, ER 404(b) requires the court to conduct

a four-part analysis where it must:
       “(1) find by a preponderance of the evidence that the misconduct
       occurred, (2) identify the [permissible] purpose for which the
       evidence is sought to be introduced, (3) determine whether the
       evidence is relevant to prove an element of the crime charged, and
       (4) weigh the probative value against the prejudicial effect.”
Arredondo, 188 Wash. 2d at 257 (alteration in original) (internal quotation marks

omitted) (quoting State v. Gresham, 173 Wash. 2d 405, 421, 269 P.3d 207 (2012)).

If the trial court admits the evidence, it must give a limiting instruction.

Arredondo, 188 Wash. 2d at 257.

       Friendly claims the trial court erred under the third and fourth prongs when

it admitted evidence of his gang affiliation and his involvement in the second

shooting.

       2.     Gang Affiliation

       Friendly argues the gang affiliation evidence did not demonstrate motive

because S.L.S. identified him and “{t]here was no question this shooting was an

intentional act.” But this argument misses the point. The State’s theory of the

case was that Friendly, a member of the DSM gang, shot at S.L.S. because she

had befriended a member of the rival LAC gang. The State used the evidence of

gang affiliation to show that Friendly, as a member of the DSM gang, disliked

people that associated with the LAC gang. See State v. Yarbrouqh, 151 Wash.
6
 No. 77646-1-117


App. 66, 84, 210 P.3d 1029 (2009); see also Arredondo, 188 Wash. 2d at 259

(upholding admission of evidence that defendant belonged to the Norteno gang

to show motive and intent because it demonstrated his “animosity toward people

who are of the Sureno persuasion”). Thus, the evidence helped establish

Friendly’s motive for shooting at S.L.S.

       Additionally, this evidence was highly probative as to the State’s theory of

the case. Without the rivalry between the two gangs, Friendly seemingly had no

motive for shooting at S.L.S., whom he apparently did not know well. That the

State also presented other evidence that the shooting was gang-related—namely

that Friendly had a DSM tattoo on his neck, DSM graffiti was found at the scene,

and S.L.S. had been leaving the home of an LAO gang member—lessened the

prejudicial impact of the evidence. Accordingly, we find that the gang affiliation

evidence, on balance, was not unduly prejudicial. See Yarbroucih, 151 Wash. App.

at 85. The trial court did not abuse its discretion by admitting it.

       3.     Involvement in Second Shooting

       Friendly also claims the trial court erred by admitting evidence of his

involvement in the second shooting. He says the evidence is not probative of

intent because “S.L.S. testified that she saw someone shooting directly at her.”

This argument again fails to recognize that the evidence seeks to demonstrate

motive rather than intent. Under ER 404(b), a court may admit evidence of an

attack by a defendant towards a group of people if the evidence demonstrates an

ill feeling between the two. Arredondo, 188 Wash. 2d at 260. Friendly’s

involvement in the second shooting demonstrates his animosity toward people


                                           7
 No. 77646-1-1/8


 associated with the LAO gang, and thus goes to his motive for the first shooting.

       And again, the evidence’s probative value outweighed its prejudicial effect.

 The evidence was highly probative to show motive because it demonstrated on

 going violence and a rivalry between Friendly and the LAO gang. This evidence

also had increased probative value because the shell casings discovered at each

scene linked the two crimes. The trial court did not abuse its discretion by

admitting the evidence.

       4.     Limiting Instruction

       Friendly asserts that even if the court properly admitted the evidence

under 404(b), it erred by failing to give limiting instructions. But neither party

requested a limiting instruction. The Washington Supreme Oourt has held that

there is no “affirmative duty on the part of the trial court to sua sponte give a

limiting instruction in the context of ER 404(b) evidence.” State v. Russell, 171
Wash. 2d 118, 123, 249 P.3d 604 (2011). Thus, we reject this argument.

   0. Governmental Misconduct

       Friendly next contends that the trial court should have dismissed the case

for governmental misconduct because the State failed to provide him with the

forensic report linking the shell casings from the June 6 and June 11 shootings

until days before the trial. The State claims the court properly denied Friendly’s

motion to dismiss on this ground. We conclude the trial court did not manifestly

abuse its discretion by denying the motion.

      We review a trial court’s decision on whether to dismiss charges for a

manifest abuse of discretion. State v. Michielli, 132 Wash. 2d 229, 240, 937 P.2d
8
 No. 77646-1 -1/9


 587 (1997). “A decision is ‘manifestly unreasonable’ if the court, despite applying

the correct legal standard to the supported facts, adopts a view ‘that no

 reasonable jjudge] would take,’ and arrives at a decision ‘outside the range of

acceptable choices.” State v. Rohrich, 149 Wash. 2d 647, 654, 71 P.3d 638 (2003)

(quoting Statev. Lewis, 115 Wash. 2d 294, 298-99, 797 P.2d 1141 (1990); Statev.

Rundguist, 79 Wash. App. 786, 793, 905 P.2d 922 (1995)).

          CrR 8.3(b) permits a trial court to dismiss a criminal case due to arbitrary

action or governmental misconduct that prejudiced the defendant:
                   (b) On Motion of Court. The court, in the furtherance of
          justice, after notice and hearing, may dismiss any criminal
          prosecution due to arbitrary action or governmental misconduct
          when there has been prejudice to the rights of the accused which
          materially affect the accused’s right to a fair trial. The court shall set
          forth its reasons in a written order.
The Washington Supreme Court has interpreted CrR 8.3(b) to require a two-

pronged showing. ~ State v. Sherman, 59 Wash. App. 763, 767, 801 P.2d 274

(1990). First, the defendant must show arbitrary action or governmental

misconduct. Sherman, 59 Wash. App. at 767. Governmental misconduct includes

“simple mismanagement,” and does not need to be of an “evil or dishonest

nature.” Michielli, 132 Wash. 2d at 239. Second, “[t]he trial court should grant

dismissal only if the defendant is prejudiced to the extent of a denial of [their]

right to a fair trial.” State v. Teems, 89 Wash. App. 385, 388, 948 P.2d 1336

(1997).

       Here, Friendly claims the State committed governmental misconduct

because it withheld a forensic report for 82 days. Though the lab had conducted




                                             9
 No. 77646-1-1110


 the testing in January 2017, the State did not know that the report existed until

 early April. A different prosecutor took over the case only a week before trial,

 which began on April 10, 2017. Upon reviewing the discovery, she realized she

 did not have a forensic report for the shell casings and asked the Everett police if

they had sent the casings for testing. The prosecutor stated that when she

 learned they had, she notified defense counsel and made her best effort to obtain

the report as expeditiously as possible. The State believes it did not initially

receive the report because the June 6 and June 11 shootings were listed under

different cause numbers.

       After hearing arguments, the court stated that the affidavit of probable

cause “clearly speaks to both events, June 6th and June 11th.” It noted the State

had also discussed the connection between the two shootings when it objected

to Friendly’s request for a hearing on automatic decline. Defense counsel had

represented Friendly since his case began, and thus presumably knew of the

association drawn between the shootings. Because of these previous

discussions of the relationship between the two shootings, the court said that it

“really [didn’t] see a violation of, frankly, any discovery or court rules or anything

on behalf of the State. This thing was out there. It was known. It’s not a

surprise how the State was going to use it.” The court then continued the case

over Friendly’s objection, so that he could prepare and hire an expert.

      The record reflects that, in denying Friendly’s motion to dismiss, the trial

court considered the totality of the circumstances. The State provided

reasonable justifications for the delay in providing the report and had made clear


                                          10
 No. 77646-1-I/il


 for some time that the prosecution had intended to link the two shootings at trial.

 Therefore, the court’s determination that the State did not commit governmental

 misconduct was not outside the range of acceptable choices and does not

 constitute a manifest abuse of discretion. See Rohrich, 149 Wash. 2d at 654.

    D. Sentencing

       Finally, Friendly contends the trial court abused its discretion by not

considering his youthfulness when sentencing him. The State argues that this

court cannot review the sentence because it was within the standard range and

the court did not commit any legal errors. We determine that this case does not

require remand for resentencing.

       At sentencing, Friendly faced a standard range of 93 to 123 months plus a

60-month firearm enhancement. The State asked the court to sentence Friendly

to 123 months—the high end of the standard range—which, with the firearm

enhancement, would result in a total sentence of 183 months. The defense

requested that the court sentence Friendly to juvenile detention until his 21st

birthday. The court sentenced Friendly to 93 months—the low end of the

standard range—plus the firearm enhancement, for a total of 153 months in adult

prison. Friendly claims the trial court abused its discretion at his sentencing by

failing to adequately consider the role youthfulness plays in juvenile culpability.

The record, however, does not support his contention.

      At sentencing, the defense presented expert testimony that trauma from

domestic violence caused Friendly to have a significant distrust of adults.

Additionally, the expert noted that Friendly had behaved well during his detention


                                         11
No. 77646-1-1/12


and would benefit from one of the treatment programs offered in the juvenile

system. Despite this testimony, the court decided to sentence Friendly to the

low-end of the standard range (93 months) plus 60 months for the firearm

enhancement. In explaining its sentence, the court discussed the defense’s

evidence and Friendly’s personality, but stated that it did not see a link between

Friendly’s behavior and the studies on youthfulness:
              There is no doubt that dealing with juveniles is terrifically hard.
      There is no doubt that their development hasn’t reached the level of
      development you see in [sic] adult population. There’s no doubt that
      the majority are dealing with trauma in one form or another that other
      folks, normal folks don’t have to deal with.
            And a juvenile, to get their personality and their minds
      wrapped around that while at the same time trying to survive, you
      can see impulse control. I have no question about the studies.
            The question I have, though, is, do the studies support it here?
      And that’s what I’m having difficulty with.


             In reading his history, which is lacking for purposes today, I
      don’t get a real sense of being an outcast or somebody who’s [sic]
      been fighting all the time every day. I don’t have a history here,
      criminal history. I don’t have sociological history. I don’t have
      anything from schools. I don’t have dependencies. I don’t have a lot
      of other things that normally I will see that brings people to the
      criminal justice system at this age.
             He’s smart. He’s intuitive. Takes a while to get trust of other
      people. No significant serious mental health issues, intellectually
      appropriate for his age, bright. I’m not seeing what these studies are
      asking me to look for. Lack of impulse control.


               Nothing with the doctor about how he did this or didn’t do this,
      how he felt about it, why he did it, what pressures he was under. No
      information about any gang membership, who he was with, when did
      he get into the gang, what were the pressures, was he directed to do
      this, did he do it on his own. Peer pressure as the studies indicate?
      There’s no evidence, no discussion of that or anything today to be
      able to make an analysis of that.


                                         12
No. 77646-1-1/13

               I don’t know what he faced or where his mind was at at the
       time of these crimes. And without that, I’m unable to say that these
       applicable studies apply to him. Nobody’s given me any information
       on this impulse control or lack thereof for Mr. Friendly in this specific
       instance.
       The record demonstrates that the court knew it had to consider Friendly’s

youthfulness and that it could exercise its discretion to sentence him below the

standard range. See State v. Houston-Sconiers, 188 Wash. 2d 1, 8, 391 P.3d 409

(2017). Despite this discretion, the court did not believe there was a reason to

deviate from the standard range. Friendly claims the court erred by sentencing

him even though “it lacked the information it needed to make an informed

decision on [his] culpability.” He offers no authority, however, to support the

contention that a trial court’s failure to ask for more information before sentencing

a juvenile amounts to an abuse of discretion for failing to properly consider

youthfulness. We do not remand for resentencing.

      Affirmed.




WE CONCUR:




                                         13